DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hill (US 2014/0367107 A1 to Hill et al., published December 18, 2014.)
Hill discloses a fluid composition for stimulating of the production of hydrocarbons from a subterranean formation, wherein the composition can comprise a microemulsion including a surfactant, water (aqueous phase) and a solvent (non-aqueous phase), and wherein the fluid can contain about 0.1 to 2% by weight of the microemulsion (abstract; [0007]; [0010]; [0014]; [0056]).  The solvent can be an acyclic alkane having 6-12 carbon atoms, such a dodecane or, or an alpha-olefin, such as 1-dodecene (long-chain hydrocarbon solvents having 12 carbons) ([0008]; [0028]; [0029]; [0038]; [0055]; [0056]).  The solvent can also be a dialkylether or an alcohol, such as octanol/isomers thereof, hexanol or isomers thereof (oxygenated solvent) ([0032]; [0035]; [0055]; Table 2).
Hill also discloses that there can be one or more solvents present in the microemulsion ([0055]) and that in some embodiments the solvent system has a first solvent can be a 6-12 carbons acyclic, unbranched alkane/alkene hydrocarbon solvent whereas a second solvent is a terpene or terpenoid selected to preferentially stimulate displacement of residual aqueous treatment fluid by formation crude oil, wherein the terpene can be d-limonene or the terpene solvent can further contain a C12-15 alcohol ethoxylate ([0039] to [0041]; [0044]; [0045]).  Suitable terpene/terpenoid solvents can include monoterpenes, and natural and synthetic derivatives (e.g., terpene alcohols, aldehydes, ketones, acids, esters and epoxides) and mixtures thereof, wherein the monoterpenes can be oxygenated with one or more oxygens to form terpene alcohols, such as linalool, geraniol, nopol, alpha-terpineol, menthol, eucalyptol and menthone ([0042] to [0044]).  The surfactant can be non-ionic and is present in the microemulsion from between about 10-55% by weight of the microemulsion ([0049]), wherein the surfactant can be an ethoxylated alcohol and possess ethylene oxide groups ([0049]; [0069]); Example 1).  
In a particular embodiment, Hill further discloses the microemulsion comprises an aqueous phase, a surfactant, a freezing point depression agent, and one or more solvents, wherein the solvents can comprise: an alpha-olefin hydrocarbon solvent having 6-12 carbons and an acyclic alkane solvent having 9-12 carbon atoms (that can have an hydroxyl group substituent); or, alternatively, the solvents can instead comprise an alpha-olefin/alkane solvent having 8-12 carbons and a terpene solvent, and wherein the total amount of solvent present in the microemulsion is between about 2 to about 60 weight% whereas the ratio of the aqueous phase to solvent in the microemulsion is between 15:1 and 1:10 ([0056]; Example 1).  The microemulsion can comprise one or more freezing point depression agents, including primary, secondary, and tertiary alcohols having 1 to 20 carbon atoms, such as, methanol, ethanol, isopropanol, butanol, hexanol, and alkylene glycols (for example, ethylene glycol, polyethylene glycol, propylene glycol (PG), and triethylene glycol) ([0052]; Example 1).  The freezing point depression agent provides stability to the microemulsion composition over a wide range of temperatures, for example, between about -25ºF to 150ºF (-31ºC to 65ºC) ([0052]).
In Example 1, Hill depicts samples of the formulation depicted on Table 4 shows a solvent system having 50% isopropanol present from 40-50 percent of the emulsion whereas the octane solvent (hydrocarbon solvent) was present in about 5-40 percent (present independent claim 1), wherein the balance is water.  Particularly, sample 4 shows the octane solvent present at 40% whereas the isopropanol (of the 1:1 solvent blend) is present at 25%, which is greater than a 1:1 ratio of the hydrocarbon solvent to oxygenated solvent (present claim 19).  The octane hydrocarbon solvent in samples 3 and 6 is present in an amount of 5-6 percent by weight of the formulation sample (Table 2, present independent claim 1).  In Example 5, Hill teaches a sample formulation having 27 parts of a terpene (α-pinene) to water) with 46 parts of a 1:1 NEODOL™ (oxygenated/ethoxylated solvent), wherein the 27:23 ratio of the terpene hydrocarbon to oxygenated solvent is also greater than 1:1 ratio and the aqueous phase is also about 23% percent by weight of the microemulsion (Example 5, Table 5; [0076] to [0078]). 
Thus, the present claims are anticipated by Hill.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 19 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Hill.
Hill was discussed, supra, in the instant action and all the grounds of rejection therein are incorporated herein.
Although Hill may not expressly disclose a sample of its microemulsion having the combination of solvents (particularly, iso-octanol) in the weight ratios/percentages recited in present claim 12, 14, 19 and 20, it would have been within the purview of one skilled in the art to formulate a microemulsion having the solvents/surfactant components present in the specified weight ratios/percentages in accordance with the present claims because Hill discloses its microemulsion containing the aqueous phase, oxygenated solvent, hydrocarbon solvent and surfactant specified in the present claims.  It is also well settled that a reference stands for all the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom. See In re Fritch, 972 F.2d 1260, 1264–65 (Fed. Cir. 1992).
Moreover, as to weight percentage/ranges and ratios that may be recited in the present claims but not expressly taught in Hill, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
	Thus, the instant claims are unpatentable over Hill.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest a microemulsion composition in accordance with present independent claim 1 wherein the surfactant further comprises an alcohol ethoxylate that comprises ethoxylated tristyrylphenol. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768
August 27, 2022